Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  146378 & (16)                                                                                     Bridget M. McCormack,
                                                                                                                      Justices



  FEDERAL NATIONAL MORTGAGE
  ASSOCIATION,
           Plaintiff-Appellee,
                                                                    SC: 146378
  v                                                                 CoA: 308886
                                                                    Oakland CC: 119427-AV
  ANDREW A. PATERSON, EDITH A.
  PATERSON,
             Defendants-Appellants.
  ___________________________________


         On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
  HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2013                    _________________________________________
                                                                               Clerk